Title: To John Adams from Francois de Navoni, 31 July 1798
From: Navoni, Francois de
To: Adams, John


				
					
					Caillery le 31. juillet 1798:
				
				Le soussigné Consul Garant des Nations qu’ils n’ont point de Consul fixe dans tout ce Royaume de Sardaigne, par la presente tréz respectueuse se fait un vray devoir de s’addresser a la tréz Puissante Souveraineté, et protection de V.E. pour luy faire present, comme dans les dites Nations Etrangeres qu’ils me sont appuyées de ce Gouvernement pour les aider, proteger, et favoriser, y est compris la puissante Nation des Provinces unies Ameriquaines, et de mon long service depuis l’année 1769: j’ay eû plusieurs ocasions favorables de temoigner a la même, qu’a ses Sujets touts les impressemts. les plus favorables, comme aussi pandant la presante Guerre certains Navires Ameriquains qui ont eté injustement arretés par des Corsaires français, je me suis donné sur le champ les mouvements possibles pour procurer leur relache ainsi que du Chargement, et principalement le Capne. Guillaume Brüe arreté deux fois, et conduit en Corse, relaché,  repris, et conduit içy qu’apprès beaucoup de peine et fatigue j’ay eté heureux  de le faire relacher, ainsy, que dernierement  le Vaisseau La Cleopatre Capne. Siton de Naples pour la Neuw York, arreté et conduit içy  qu’apprèz avoir soutenu un’année un injuste Proçés fut relaché des Corsaires français, et partit pour  sa destination ou il  avoit sur recharge trèz honnette Sujet Monsieur Urban Brüe qu’il m’a promis a son heureuse arrivèe de se presenter au Supreme Congrès, et donner des informations dema Conduite, que de l’estime que j’ay, dans toutes les occasions, temoigne a la Nation, m’ayant fait esperer, de la justice tréz connüe de V.E. les Patentes de Consul fixe avec tout honneur, prerogatives, et distinctions; Le même plusieurs fois pas ses gracieuse lettres j’ay etè remercié de Monsieur le Consul Filips a Livourne, m’assura de son empressement près de l’Illustre Congrès,  et avoir l’honneur, ainsi que la graçe des Patentes de Consul fixe, les quelles j’implore humblement; Autres Vaissaux Ameriquains qu’ils ont mouillé içy pour des provisions, que pour le mauvais temps destinés pour Naples, Livorne, et Genes, je me suis fait un devoir de les favoriser, que de leur avancer de l’argent dans leurs besoins, le tout bien connu au même Consul a Livourne du quel je jouis sa Correspondance. Excellence, la presente occasion me procure l’honneur de luy faire present, que dans ce Royaume, nous avons, des trèz bonnes Salines, qu’elles produisent du trèz excellent Sel artificiel, et naturel, et toutes les années, plusieurs Batimts., Suedois, Anglois, Danois, et Hollondois, en chargent pour le Nord, il se vend a Salmes; chaque salme est presque 12: quintaux poids de françe, et la Salme se paye 10. Royaux monnoye Sarde, qui font un Ecû Sarde, a savoir, une piastre forte d’Espagne est 11: royaux, donc une Salme de Sel de 12: Quintaux, et un  Royau moins d’une Piastre, de mieux un Sequin Venitien vaut 2. Ecûs Sardes et demy, qu’ils seroient deux Salmes et demy de Sel, et point d’autres fraix, parceque avec des Batteaux on conduit le Sel a bord du Vaisseau qui charge. A tout ceque j’ay l’honneur de proposer a V.E. je m’offre aussy de prendre les Lettres de Change de quelque ce soit Battiment Americain a 30. joûrs de vûe sur ses Propritaires de l’Amerique, s’ils n’ont point des fonds pour charger le Sel et la Lettre de Change sera reglée en florins Banco d’hollande, savoir un florin sont 4. Royeaux monnoye Sarde, et de plus si quelque Battiment Ameriqueain veut porter son fond pour charger le sel en Marchandises je les accipteray, soit Sucre, Caffè de la Morue, et quelconque Negociant se peut bien regler par les informations de la presante a V.E.  un Lastre Commerçe est calculé 5. Salmes de Sel, un Vaisseau de 100. Lastres peut a peu pres porter 500: Salmes de Sel, le fond de cette Valeur peut l’avoir en Sucre, Caffè, Morüe, et il profite du benefice de la Marchandise. Un tel detail, si V.E. le trouve convenable, et de son plaisir peut bien le faire publier dans la Gazette, ou journal puisque quelque ce soit Proprietaire de Vaisseau puisse etre informé de tout que pour connoitre evidement mes empressements et offres pour la Nation, que le commerçe, et dans le cours du tems je qualifieray, mon devoir, empressement et respect. Je renouvelle, Monseigneur mes supplications, si je puis esperer de V.E.  la graçe de me faire acorder du Puissant Congrès les Patentes de Consul General de ce Royaume que du moment qu’ils m’honoreront l’Expedition, en participer la Cour de Turin pour que je puisse etre admis et reconnu comme les autres Consuls et de même se daignera me qualifier dans les Patentes expliquee, que je suis distingué avec le titre de Comte, et que je suis noble dans ce Royaume; une favorable reponse me reussira  toujoûrs glorieuse, a telles mes Esperances, que je ne doute point de la justice de V.E. que du Puissant Congrès, comm’aussi de m’honnorer de ses ordres precieux les quels j’executeray sur le Champ, et avec le plus humble respect, Veneration, et obbeissence j’ay l’honneur de m’humilier. / De Votre Excellence / Le Très Humble, Le Très obbeissant & / Le Très Fidele Serviteur
					Co: François NavoniConsul Garant
				
				
			